                               UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF TENNESSEE
                                     AT CHATTANOOGA

   LEWIS STEIN, individually and on behalf           )
   of all others similarly situated,                 )
                                                     )           Case No. 1:19-cv-00098
          Plaintiffs,                                )
                                                     )           Judge McDonough / Steger
   v.                                                )
                                                     )
   U.S. XPRESS ENTERPRISES, INC., et al.,            )
                                                     )
          Defendants.                                )

                                                ORDER

          Before the Court is the Motion to Quash [Doc. 111] filed by Defendant U.S. Xpress

   Enterprises, Inc. (“USX”), seeking an order quashing ten subpoenas [Doc. 111-1] served by

   Plaintiffs on non-party customers of USX. The Court conducted a hearing by videoconference on

   this matter on October 6, 2020. For reasons that follow, the Motion to Quash [Doc. 111] will be

   DENIED. The subpoenas will be STAYED, and the parties ordered to file a status report at the

   expiration of an appropriate period established by the Court.

          Federal Rule of Civil Procedure 45 governs the form, contents, issuance, and enforcement

   of subpoenas in federal court. Pursuant to subsection (d)(1), any party serving a subpoena is

   required to “take reasonable steps to avoid imposing undue burden or expense on a person subject

   to the subpoena.” Fed. R. Civ. P. 45(d)(1). “[T]he court for the district where compliance is

   required” is charged with enforcing this and other provisions of Rule 45. Specifically, Rule

   45(d)(3)(A) requires the court where compliance is required to quash or modify a subpoena that,

   inter alia, requires disclosure of privileged materials or subjects a person to an undue burden. Fed.



                                                         1




Case 1:19-cv-00098-TRM-CHS Document 120 Filed 10/27/20 Page 1 of 4 PageID #: 2393
   R. Civ. P. 45(d)(3). If the court where compliance is required did not issue the subpoena, it may

   transfer any subpoena-related motion to the issuing court if the person subject to the subpoena

   consents or the court finds that extraordinary circumstances exist. Fed. R. Civ. P. 45(f).

          Plaintiff served subpoenas on ten of USX’s largest customers, seeking twenty categories

   of documents related to the customer’s interactions with USX between January 1, 2017, and the

   present. [Doc. 111-1]. Each subpoena was issued from the Eastern District of Tennessee and

   directs compliance outside of this District. The subpoenas have not been transferred to this Court

   under Rule 45(f). Accordingly, the Court lacks authority to quash the subpoenas and the Motion

   to Quash [Doc. 111] will be DENIED.

          However, the Court does have authority to manage the cases before it. Federal Rule of

   Civil Procedure 1 charges the Court with construing the Federal Rules so as “to secure the just,

   speedy, and inexpensive determination of every action and proceeding.” Fed. R. Civ. P. 1.

   Moreover, “trial courts have inherent power to control their dockets.” Anthony v. BTR Auto.

   Sealing Sys., Inc., 339 F.3d 506, 516 (6th Cir. 2003). And, finally, Fed. R. Civ. P. 26(b)(2)(C)

   provides:

          (C) When Required. On motion or on its own, the court must limit the frequency or
              extent of discovery otherwise allowed by these rules or by local rule if it
              determines that:
                (i) the discovery sought is unreasonably cumulative or duplicative, or can
                     be obtained from some other source that is more convenient, less
                     burdensome, or less expensive;
               (ii) the party seeking discovery has had ample opportunity to obtain the
                     information by discovery in the action; or
              (iii) the proposed discovery is outside the scope permitted by Rule 26(b)(1).




                                                        2




Case 1:19-cv-00098-TRM-CHS Document 120 Filed 10/27/20 Page 2 of 4 PageID #: 2394
          The Plaintiffs in this case have served sixty-eight requests for production on the USX

   Defendants, and the USX Defendants have, in turn, served objections and responses thereto. [Docs.

   112-1 & 112-3]. The parties represent that they have conferred and are working to resolve their

   disagreements regarding this discovery. As might be expected, there appears to be significant

   overlap between the requests to USX and the subpoenas to USX’s customers. 1 Quite possibly, the

   discovery sought from USX and its principal customers is cumulative and duplicative. Plaintiffs

   may well discover that USX has in its possession much—if not all—of the information being

   sought through the subpoenas served upon USX's customers. Enforcement of the non-party

   subpoenas—before the parties have resolved their own discovery disputes—is therefore likely to

   unnecessarily increase the cost of this litigation, both to the parties and to the subpoenaed non-

   parties. Further, the potential burden placed upon multiple compliance courts throughout the

   country may prove to be quite substantial if these courts are required to independently resolve

   objections to extensive subpoenas duces tecum that require documents and electronically stored

   information that overlap significantly with information produced (or subject to production) by

   USX to the Plaintiffs through discovery in this Court.

          Accordingly, the Court will stay the non-party subpoenas to allow the parties to continue

   to cooperate to resolve their disputes regarding Plaintiffs’ First Requests for Production of

   Documents to the USX Defendants. Within a period of time established by the Court, the parties

   shall submit a joint status report detailing their efforts and stating what further action is needed.



   1
     For example, Request for Production No. 30 seeks “[a]ll Documents and Communications related
   to USX’s contracts with its customers,” [Doc. 112-1 at 21-22], while the subpoenas seek “[a]ll
   Documents concerning contracts between [the customer] and USX” [Doc. 111-1 at 20].

                                                        3




Case 1:19-cv-00098-TRM-CHS Document 120 Filed 10/27/20 Page 3 of 4 PageID #: 2395
   At that time, the Court will determine whether to lift the stay of the non-party subpoenas.

          For the foregoing reasons, it is hereby ORDERED that:

               1. Defendant's Motion to Quash [Doc. 111] is DENIED;

               2. The subpoenas set forth in Doc. 111-1 are STAYED until further Order of the
                  Court; and

               3. The parties are ORDERED to submit a joint status report, by January 8, 2021,
                  regarding their efforts to resolve their discovery disputes and the degree to which
                  information sought by Plaintiffs through the non-party subpoenas is or is not
                  obtainable from USX.


          ENTER.


                                                        /s/ Christopher H. Steger
                                                        UNITED STATES MAGISTRATE JUDGE




                                                        4




Case 1:19-cv-00098-TRM-CHS Document 120 Filed 10/27/20 Page 4 of 4 PageID #: 2396
